Case: 18-60830     Document: 00516426836         Page: 1     Date Filed: 08/10/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        August 10, 2022
                                  No. 18-60830                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   Ivonne Monserrat Arriaga Gonzalez; Hiram
   Mondragon Arriaga; Ximena Mondragon Arriaga,

                                                                     Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A208 979 210
                            Agency No. A208 979 211
                            Agency No. A208 979 212


   Before Higginbotham, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          Ivonne Monserrat Arriaga Gonzalez, together with her minor children
   Hiram Mondragon Arriaga and Ximena Mondragon Arriaga (the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 18-60830      Document: 00516426836          Page: 2    Date Filed: 08/10/2022




                                    No. 18-60830


   petitioners), natives and citizens of Mexico, petition for review of the Board
   of Immigration Appeals’s (BIA) decision dismissing their appeal from an
   order of the Immigration Judge (IJ) denying their applications for asylum,
   withholding of removal, and relief pursuant to the Convention Against
   Torture (CAT). We generally review only the BIA’s decision except to the
   extent that the IJ’s ruling influences the BIA. Singh v. Sessions, 880 F.3d 220,
   224 (5th Cir. 2018).
          The petitioners do not challenge the agency’s conclusion that they
   failed to establish persecution on account of Arriaga Gonzalez’s imputed
   political opinion, and any such argument is abandoned. See Soadjede v.
   Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003). They do, however, challenge the
   BIA’s conclusion that they failed to establish the required nexus between
   their family-based particular social group (PSG) and their feared persecution.
   See Gonzales-Veliz v. Barr, 938 F.3d 219, 224 (5th Cir. 2019). Evidence in the
   record indicates that any harm the petitioners fear upon return to Mexico
   would not be on account of their family-based PSG but rather private
   criminality. Accordingly, the evidence does not compel a conclusion that the
   petitioners demonstrated past persecution or a well-founded fear of future
   persecution on account of a protected ground. See Vazquez-Guerra v.
   Garland, 7 F.4th 265, 270 (5th Cir. 2021), cert. denied, 142 S. Ct. 1228 (2022);
   Gonzales-Veliz v. Barr, 938 F.3d 219, 224 (5th Cir. 2019); Ramirez-Mejia v.
   Lynch, 794 F.3d 485, 492-93 (5th Cir. 2015).
          Because the lack of nexus is dispositive of the asylum claim, see
   Gonzales-Veliz, 938 F.3d at 224-25; Ramirez-Mejia, 794 F.3d at 493, it is
   unnecessary to address the petitioners’ arguments regarding whether the
   harm rose to the level of persecution and whether there is an objectively
   reasonable fear of future harm. See INS v. Bagamasbad, 429 U.S. 24, 25
   (1976) (“As a general rule, courts and agencies are not required to make




                                          2
Case: 18-60830       Document: 00516426836          Page: 3   Date Filed: 08/10/2022




                                     No. 18-60830


   findings on issues the decision of which is unnecessary to the results they
   reach.”)
            Because the petitioners have failed to demonstrate their entitlement
   to asylum, they cannot satisfy the more demanding standard for withholding
   of removal. See Efe v. Ashcroft, 293 F.3d 899, 906 (5th Cir. 2002). The
   petitioners argue for the first time before this court that under the
   withholding of removal standard they must establish that a protected ground
   is only “a reason” for the persecution, rather than a “central reason” as is
   required for asylum claims. We lack jurisdiction to consider this unexhausted
   argument. See Martinez-Guevara v. Garland, 27 F.4th 353, 360 (5th Cir.
   2022).
            With respect to the claims for CAT relief, the petitioners assert that
   it is more likely than not that they will be tortured with the acquiescence of
   Mexican officials if they return to their home country, and they argue
   primarily that the evidence and testimony presented establish official consent
   or acquiescence. They also maintain that the fact that family remains in
   Mexico without suffering harm is not dispositive of the claim, and that the
   IJ’s and the BIA’s reliance on that factor constituted legal error.
            The IJ and BIA were entitled to consider the family’s ability to
   relocate within Mexico to determine the likelihood that she would be tortured
   in the future. 8 C.F.R. § 1208.16(c)(3)(ii). Additionally, the BIA and the IJ
   did not rely on this fact alone; rather, BIA and the IJ considered facts that
   Arriaga Gonzalez had not suffered torture and that there was no
   particularized threat of torture upon return.        She has abandoned any
   challenge to the IJ’s and the BIA’s findings on the issue of a particularized
   threat by failing to meaningfully address them. See Soadjede, 324 F.3d at 833.
   Moreover, the evidence shows that her family remains in Mexico unharmed.
   Thus, the record does not compel a conclusion that the petitioners are




                                           3
Case: 18-60830     Document: 00516426836          Page: 4   Date Filed: 08/10/2022




                                   No. 18-60830


   entitled to CAT relief. See 8 C.F.R. § 1206.16(c)(2). Because the petitioners
   failed to show that a likelihood of torture if returned to Mexico, it is not
   necessary to consider whether any torture would be with the consent or
   acquiescence of the Mexican government. See Bagamasbad, 429 U.S. at 25.
         Accordingly, the petition for review is DENIED in part and
   DISMISSED in part.




                                        4